The Disciplinary Review Board having filed with the Court its decision in DRB 18-165, DRB 18-166 and DRB 18-178, recommending **243that Robert John Genovese of Toms River, who was admitted to the bar of this State in 1999, and who has been temporarily suspended from the practice of law since April 18, 2018, be disbarred for his unethical conduct in numerous client matters, including multiple violations of RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep a client reasonably informed about the status of a matter and promptly comply with reasonable requests for information), RPC 1.5(b) (failure to set forth fee in writing), RPC 1.15(a) (failure to safeguard funds), RPC 1.15(b) (failure to promptly notify client or third person of receipt of funds and to promptly deliver the funds), RPC 1.15(d) (failure to comply with recordkeeping requirements), RPC 1.16(d) (failure to refund unearned fees), RPC 3.2 (a lawyer shall treat with courtesy and consideration all persons involved in the legal process), RPC 4.4(a) (respect the right of third persons), RPC 5.5(a) (practicing law while ineligible to do so), RPC 5.5(a)(2) (assisting a person in the unauthorized practice of law), RPC 8.1(a) (knowingly making a false statement of material fact to disciplinary authorities), RPC 8.1(b) and Rule 1:20-3(g)(failure to cooperate with disciplinary authorities), *838RPC 8.4(b) (criminal conduct that reflects adversely on the lawyer's honesty, trustworthiness, or fitness as a lawyer), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), RPC 8.4(d) (conduct prejudicial to the administration of justice), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985) ;
And the records in DRB 18-165 and DRB 18-178 having been certified to the Disciplinary Review Board pursuant to Rule 1:20-4(f)(default by respondent);
And Robert John Genovese having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that Robert John Genovese be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
**244ORDERED that Robert John Genovese be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by Robert John Genovese pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that Robert John Genovese comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.